Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of 12/27/2022 has been considered and entered in the record. Claims 16-31 are allowed in view of Applicants’ amendments and arguments. The following new rejection is made for Claims 32-34 and 36 in view of Applicants’ amendments. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Clevenger et al (US 2020/0194371).
	With respect to Claim 32, Clevenger et al discloses growing a source/drain region (paragraph 23) adjacent the channel region (Figure 1, substrate under 10) of a substrate (Figure 1, 5) ; depositing a first inter-layer dielectric (ILD) layer over the source/drain region (paragraph 24); forming a source/drain contact  (Figure 1, 20 and paragraph 27) through the first ILD layer, the source/drain contact physically contacting the source/ drain region (Figure 1, 20 extends to source/drain regions); recessing the first ILD layer to expose a surface of the source/drain contact (Figures 1-3 and corresponding text); forming a first conductive feature (Figure 4, 25) physically contacting the first sidewall and a first top surface of the source/drain contact. See Figures 1-4 and corresponding text, especially paragraphs 16-36.  Moreover, Clevenger et al  discloses the use of n-type polysilicon as a contact material (paragraph 27); and doped ILD layers (paragraph 24) .
	Clevenger et al  differs from the Claims at hand in that Clevenger does not explicitly disclose “implanting an impurity in upper regions of the first ILD layer and the source /drain contact, lower regions of the first ILD layer and the source/drain contact remaining undoped” .
prima facie obvious if the function of the element is not needed. See Ex Parte Wu, 10 USPQ 2031 (BPAI 1989). In the present case, omitting dopants where they are not needed would have been prima facie obvious in absence of unobvious results, in accordance with Ex Parte Wu, supra.

	With respect to Claim 33, Clevenger et al discloses wherein the surface of the source/drain contact is a sidewall of the source/drain contact. See Figures 1-3 and corresponding text; sidewall of 16 is exposed after recessing of 14.
	With respect to Claim 34 , it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to arrive at the limitation ” the first top surface of the source/drain contact is convex and the second top surface of the gate contact is convex”, in the process of Clevenger et al, as changes in shape are prima facie obvious in the absence of unobvious. See In re Dailey, 149 USPQ 47 (CCPA 1966).
	With respect to Claim 36, and the limitation “the impurity is implanted after recessing the first ILD layer”, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 69 USPQ 330 (CCPA 1946).

Allowable Subject Matter
Claims 16-31 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






AGG
January 4, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812